    Case: 5:17-cv-02598-JRA Doc #: 36-7 Filed: 11/26/18 1 of 2. PageID #: 499




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

__________________________________________
                                          )
ADELMAN TRUCK PARTS                       )
CORPORATION,                              )
                                          )      Case No. 5:17-cv-2598(JRA)
                              Plaintiff,  )
                  v.                      )
                                          )
JONES TRANSPORT and DON JONES,            )
                                          )
                              Defendants. )
__________________________________________)

   DECLARATION OF ATTORNEY JONATHAN R. MILLER IN SUPPORT OF
            MOTION FOR PARTIAL SUMMARY JUDGMENT

      Attorney JONATHAN R. MILLER hereby declares under penalties of perjury

that the following statements are true to the best of his knowledge, information,

and belief:

      1.      I am the attorney for the Defendant in above-captioned case and,

therefore, I am fully knowledgeable regarding the facts and circumstances

surrounding it.

      2.      I am making this Declaration in support of Defendant’s Motion for

Partial Summary Judgment.

      3.      I am attaching as Exhibit A a true and correct copy of Responses to

Written Discovery I received from Plaintiff Adelman Truck Parts Corporation

(“Adelman’s”).
    Case: 5:17-cv-02598-JRA Doc #: 36-7 Filed: 11/26/18 2 of 2. PageID #: 500



      4.     I am attaching as Exhibit B a true and correct copy of the transcript of

the deposition of Chris Ives, an Adelman’s employee, in the above-referenced case.

      5.     I am attaching as Exhibit C a true and correct copy of a letter dated

July 18, 2018 that I received from Michael Dillard, an attorney for Caterpillar, Inc.

      6.     I am attaching as Exhibit D a true and correct copy of an email dated

September 20, 2018 that I received from Kip Bollin, an attorney for Caterpillar, Inc.

      7.     I am attaching as Exhibit E a true and correct copy of a chart that was

attached to Mr. Bollin’s September 20, 2018 email.

      8.     I am attaching as Exhibit F a copy of the sworn declaration submitted

by Lee Bryan in opposition to Adelman’s Motion for Summary Judgment.

      9.     For these reasons, I respectfully ask this Court to grant Mr. Jones’s

request for partial summary judgment, as to liability only.

Dated: Winston-Salem, NC
       November 26, 2018

                                                     /s/ Jonathan R. Miller
                                                     Jonathan R. Miller
